Title: 20th.
From: Adams, John Quincy
To: 


       I attended at Parson Carey’s meeting. We had two Sermons, in continuation of a subject upon which he preached last Sunday; the excellency of Christianity. I pass’d the whole evening in writing very industriously; not a little to the increase of this volume.
       It thaw’d all last night, but not so as to carry off all the snow. The streets, were like a river the chief of the day, but at about five the wind got round to the North-west, and blew with some violence. In two hours time the streets were dry, and the ice strong enough to bear a man. I think I never saw a more sudden, or a greater alteration in the weather. The wind subsided to a degree, before midnight; but left it very cold.
       And now I bid adieu to my pen, and to my book.
      